DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-5, 8-9, 16-18, 20, 23, 27 and 31-36 are pending in the present application.
It is noted that the amendment to claim 1 inadvertently did not change “iii” to “C” on line 9 (and then “iv” should have been “D”).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 March 2022 was filed after the mailing date of the non-final Office action on 15 November 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn Objections/Rejections
The objection to claim 1 is withdrawn in view of the claim amendment.
The rejection of claims 1-4, 8-9, 13, 16-18, 20, 23, 27 and 31-36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment to include µm for the particle size dimension.

Claim Objections
Claim 4 is objected to because of the following informalities: the claim recites “; methacrylam idopropyl” which was previously deleted in the amendment filed 5 January 2021.
Applicant is advised that should claim 1 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 16 recites that said precipitated silica particles consist of precipitated hydrophilic silica particles.  Claim 1 already states “hydrophilic non-colloidal particulate agent”.  Therefore, the precipitated silica particles of claim 1 must be precipitated hydrophilic silica particles.  Thus, claim 16 comprises the same scope as claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-9, 16-18, 20, 23, 27 and 31-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant claim 1 recites “at least one hydrophilic non-colloidal particulate agent selected from the group consisting of precipitated silica particles, lipophilically treated pigment powders, and hydrophobically treated pigment powders”.  It is unclear how the hydrophilic non-colloidal particulate agent can be lipophilically treated pigment powders or hydrophobically treated pigment powders since lipophilic and hydrophilic are opposite, and lipophilic and hydrophobic are not synonymous.  The instant specification states at pg. 3, ln. 25-27, that in one embodiment the precipitated silica particles comprise a mixture of precipitated hydrophilic silica particles and particles selected from the group consisting of hydrophobic particles, additional hydrophilic particles and combinations thereof.  The specification further states at pg. 9, ln. 19-21, that the combinations of hydrophilic and hydrophobic non-colloidal particles or pigments are useful for enhancing the properties of the current system such as humidity tolerance, and flexibility and elasticity of polymer films.  Therefore, it is believed that Applicant intended to state that the at least one hydrophilic non-colloidal particulate agent comprises precipitated hydrophilic silica particles, and optionally further comprises lipophilically treated pigment powders, hydrophobically treated pigment powders, or combinations thereof.  Further evidence of this interpretation can be seen from claim 1, ln. 24-27, wherein it appears that the precipitated [hydrophilic] silica particles are a required component of the claim.
It is recommended that claim 1 recites “precipitated hydrophilic silica particles”, and that claim 16 is cancelled.  It also is recommended that Applicant amend claim 1 in view of the requirement that the non-colloidal particulate agent is hydrophilic, and in view of claims 17-18, 20 and 23 wherein the composition further comprises hydrophobic and lipophilic particles.  A possible amendment to claim 1 could recite that the hydrophilic non-colloidal particulate agent comprises precipitated hydrophilic silica particles, and dependent claims 17-18, 20 and 23 could recite that claim 1 further comprises the additional particles.  
For the purposes of examination, the examiner is construing claim 1 as requiring that the composition comprises precipitated hydrophilic silica particles, and optionally further comprises the pigment powders.
Also, claim 4 states that the second non-crosslinking polyamide copolymer comprises a polyvinylcaprolactam/vinylpyrrolidone/dimethylaminoalkyl methacrylamide copolymer.  Claim 1 requires that the second copolymer comprise at least one quaternary ammonium containing monomer.  It doesn’t appear that the copolymer of claim 4 includes a quaternary ammonium containing monomer.  It’s not clear whether claim 4 is stating that the second non-crosslinking polyamide copolymer is the recited copolymer, or that it further comprises the recited copolymer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-9, 16-18, 27, 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Birkel et al. (US 2009/0061004 A1).
Regarding instant claim 1, Birkel et al. teach a cosmetic composition comprising a liquid carrier, at least one solid particulate material, and at least one film-forming ingredient ([0008], [0015]).  Birkel et al. teach that the liquid carrier can be a purely aqueous medium or an aqueous-alcoholic medium ([0028]), the solid particulate material includes precipitated hydrophilic and hydrophobic silicas ([0066]), and the film-forming ingredient includes copolymers comprising vinylcaprolactam monomers, vinylpyrrolidone monomers, (meth)acrylamide monomers, quaternary ammonium monomers, and (meth)acrylate monomers, including Ultrahold® strong, Aquaflex® SF-40 (VP/vinyl caprolactam/DMAPA acrylate copolymer), Polyquaternium-11 (quaternized polyvinyl pyrrolidone/dimethyl aminoethylmethacrylate polymer), Polyquaternium-68 and Luviquat Supreme (copolymer of N-vinylpyrrolidone, N-vinylimidazol, methacrylamide and quaternized N-vinylimidazole), Polyquaternium-28 (vinylpyrrolidone/methacrylamidopropyl trimethylammonium chloride copolymer), etc. ([0050], [0052]-[0053], [0056]; Examples 1, 7).
Birkel et al. teach cosmetic compositions comprising water, Sipernat 22 LS (hydrophilic precipitated silica), Polyquaternium-68 (copolymer of N-vinylpyrrolidone, N-vinylimidazole, methacrylamide and quaternized N-vinylimidazole) and Polyquaternium-11 (quaternized polyvinylpyrrolidone/dimethyl aminoethylmethacrylate polymer) ([0052]; Example 7).  Birkel et al. teach that the total amount of particles is from 0.005 to 5 wt.% and the total amount of film-forming polymers is from 0.1 to 15 wt.% (preferably from 0.5 to 10 wt.%) ([0008], [0079]; Claims 7-8, 10).  Birkel et al. further teach an example comprising 0.1 wt.% Sipernat 22 LS, 1.28 wt.% Polyquaternium-68 (6.4 wt.% of Luviquat Supreme containing 20% solution of Polyquaternium-68 equals 1.28 wt.% total Polyquaternium-68) and 0.24 wt.% Polyquaternium-11 (0.6 wt.% of Luviquat Excellence containing 40% solution of Polyquaternium-11 equals 0.24 wt.% total Polyquaternium-11) (i.e., weight ratio of Sipernat 22 LS to Polyquaternium-68 and Polyquaternium-11 is 1:15.2) (Example 7a); and an example comprising 0.1 wt.% Sipernat 22 LS, 1.54 wt.% Polyquaternium-68, and 0.32 wt.% Polyquaternium-11 (i.e., weight ratio of Sipernat 22 LS to Polyquaternium-68 and Polyquaternium-11 is 1:18.6) (Example 7b).
Birkel et al. further teach that the particles have a mean particle size of from 5 µm to 80 µm, preferably from 10 µm to 60 µm ([0008], [0029], [0043]-[0046]).  Birkel et al. further teach that the irregularly shaped particles have a particle size of less than 30 µm, typically from about 0.01 µm to about 20 µm, still more preferably from about 0.1 µm to about 15 µm, and even more preferably from about 0.5 µm to about 9 µm in diameter ([0062]).  
Regarding instant claim 2, Birkel et al. teach that the film-forming ingredient attaches to the hair and the particles are bound to the hair via the film-forming ingredient (i.e., adhesive) ([0060]).
Regarding instant claims 3 and 4, Birkel et al. teach the film-forming ingredient includes copolymers comprising vinylcaprolactam monomers, vinylpyrrolidone monomers, (meth)acrylamide monomers, quaternary ammonium monomers, and (meth)acrylate monomers, including Ultrahold® strong, Aquaflex® SF-40 (VP/vinyl caprolactam/DMAPA acrylate copolymer), Polyquaternium-11 (quaternized polyvinyl pyrrolidone/dimethyl aminoethylmethacrylate polymer), Polyquaternium-68 and Luviquat Supreme (copolymer of N-vinylpyrrolidone, N-vinylimidazol, methacrylamide and quaternized N-vinylimidazole), Polyquaternium-28 (vinylpyrrolidone/methacrylamidopropyl trimethylammonium chloride copolymer), etc. ([0050], [0052]-[0053], [0056]; Examples 1, 7)
Regarding instant claim 5, Birkel et al. teach that the particles have a mean particle size of preferably from 10 µm to 50 µm.  Therefore, Birkel et al. teach that the particles may have a particle size within the instantly claimed range of at least 10 µm, including from about 16 µm to about 20 µm.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05(I).
Regarding instant claim 8, Birkel et al. teach irregularly shaped particles of hydrophilic silica that have a particle size within the instantly claimed range.  Therefore, the particles would also inherently have a specific surface area that is within the instantly claimed range.
The Office does not have the facilities for examining and comparing applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same functional characteristics of the claimed product.  The SSA of a particle is descriptive and thus would be an inherent property of the claimed composition.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 U.S.P.Q.2d 1302, 1303 (PTO Bd. Pat. App. & Int. 1993), Ex parte Gray, 10 USPQ2d 1922, 1923 (PTO Bd. Pat. App. & Int.) and In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding instant claim 9, the instant specification does not define the term “about”.  Therefore, the compositions according to Birkel et al., which contain a weight ratio of 1:15.2 and 1:18.6, are considered within the range of “about 1:10”.
Regarding instant claim 16, Birkel et al. teach Sipernat 22 LS (hydrophilic precipitated silica).
Regarding instant claims 17-18, Birkel et al. teach that non-limiting examples of precipitated silicas include those available in both hydrophilic and hydrophobic versions ([0066]).  Preferred irregularly shaped particles include hydrophilic and hydrophobically modified precipitated silicas and aluminas.  Particularly preferred irregularly shaped particles include hydrophilic and hydrophobically modified precipitated silicas ([0068]).  Birkel et al. also teach that the composition may comprise a mixture of at least one first solid material and at least one second solid material ([0061]).  Birkel et al. also teach compositions comprising a mixture of solid materials, wherein one of the solid materials is hydrophilic precipitated silica (Examples 1-7).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions according to Birkel et al. comprising a mixture of the particularly preferred hydrophilic and hydrophobically modified precipitated silica.
Regarding instant claim 27, Birkel et al. teach that the products can be in various forms including solution, dispersion and emulsion ([0085]).
Regarding instant claim 31, Birkel et al. teach water-based systems (Examples; Claim 10).
Regarding instant claim 34, Birkel et al. teach products for styling hair (Claims 1-13).
Response to Arguments
Applicant’s Remarks filed 15 March 2022 have been fully considered but they are not persuasive.  Applicant argues that the claimed size range of the silica particles exceeds the disclosed size of the particles in Birkel.  Therefore, Applicant asserts that Birkel does not describe or suggest that the particles of Birkel could be modified to correlate to the claimed size.
The examiner respectfully argues that Birkel et al. teach that the particles have a mean particle size of from 5 µm to 80 µm, preferably from 10 µm to 60 µm ([0008], [0029], [0043]-[0046]).  Birkel et al. further teach that the irregularly shaped particles have a particle size of less than 30 µm, typically from about 0.01 µm to about 20 µm, still more preferably from about 0.1 µm to about 15 µm, and even more preferably from about 0.5 µm to about 9 µm in diameter ([0062]).  Therefore, Birkel et al. teach particles, such as precipitated silica particles, with a mean particle size of at least about 10 µm.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05(I).
The examiner also directs attention to MPEP 2123(l) and (Il):
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Furthermore, “[t]he prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed....” In re Fulton, 391 F.8d 1195, 1201, 73 USPQe2d 1141, 1146 (Fed. Cir. 2004).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Birkel et al. (US 2009/0061004 A1) as applied to claims 1-5, 8-9, 16-18, 27, 31 and 34 above, in view of Birman et al. (US 2008/0213322 A1).
The teachings of Birkel et al. are discussed above and incorporated herein by reference.
Birkel et al. teach that the irregularly shaped particle component may also comprise various organic and inorganic pigments ([0064]).  Birkel et al. do not explicitly teach that their pigment particles are lipophilically or hydrophilically treated pigment particles.  However, Birman et al. teach that a number of difficulties may arise in uniformly dispersing pigment particles, especially finely divided pigments.  Untreated, many pigments, for example metal oxides such as iron oxide, titanium dioxide and zinc oxide, have significant surface reactivity which may be attributable to chemical reactivity either covalent or ionic, or to more physical phenomena such as adsorbability or accumulation of surface charge.  Such surface reactivity may interfere with the uniformity of an initial dispersion of the powder or may adversely impact the long-term stability of the end product.  The pigment particles may tend to couple covalently or electrochemically with other ingredients in the formulation or to agglomerate, which is to say to stick to each other in agglomerations or clumps.  The result may be a poor or unacceptable end product or a product which has limited shelf life owing to non-uniformity of color or other properties, agglomeration, a poor, gritty or sandy feel, settling and so on ([0005]).
Additionally, Birman et al. teach that surface tension and the hydrophilic nature of untreated inorganic pigments complicate incorporation into lipophilic systems, while strong oil absorption results in a negative impact on viscosity.  Finally, untreated pigment particles, especially light particles of low density, cause serious dusting problems during handling of bulk material ([0006], [0007]).
Birman et al. teach that to overcome these problems, it has long been customary to surface treat pigments to render them hydrophobic and to enhance the handling, processing and performance of the pigment particles in finished products.  Typical coatings work by reducing the surface activity of the pigment particles, repelling water or other aqueous media, inhibiting agglomeration, reducing oil absorption and enhancing dispersibility of the powder particles in aqueous or oily media used in formulating finished products.  A satisfactory coating should cover each particle completely and more or less uniformly ([0008]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to lipophilically or hydrophilically treat the pigment powders according to Birman et al.
Response to Arguments
Applicant’s Remarks filed 15 March 2022 have been fully considered but they are not persuasive.  Applicant argues that Birkel fails to describe or suggest that precipitated silica particles comprise from about 6 to about 10 weight percent of said cosmetic composition.
The examiner respectfully argues that claim 1 states “…said precipitated silica particles comprise from about 3 to about 20 weight percent of said cosmetic composition.”  Birkel et al. teach that the total amount of particles is from 0.005 to 5 wt.% ([0008], [0079]; Claims 7-8, 10).  Also, it is noted that the instant specification does not define the term “about”.  Therefore, 5 wt.% is considered within about 6 wt.%.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05(I).
The examiner also directs attention to MPEP 2123(l) and (Il):
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Furthermore, “[t]he prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed....” In re Fulton, 391 F.8d 1195, 1201, 73 USPQe2d 1141, 1146 (Fed. Cir. 2004).

Claims 1-5, 8-9, 16-18, 27, 31-33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Pernodet et al. (US 2012/0087888 A1) in view of Eng et al. (US 2013/0022656 A1) and Birkel et al. (US 2009/0061004 A1).
Pernodet et al. teach an aqueous polymeric composition useful for reducing the appearance of fine lines and wrinkles in skin comprising a first polymer that is cationic, such as vinyl caprolactam/vinylpyrrolidone/dimethylaminoethylmethacrylate copolymer (Advantage S), and a second polymer that is cationic, such as vinylpyrrolidone/dimethylaminopropylmethacrylate/methylaminopropyldimethyl methacrylate copolymer (Polyquaternium-55) ([0002], [0006]-[0009], [0037], [0039]; Claims 1-4 and 18).  Pernodet et al. also teach that their polymeric compositions may further comprise thickening agents, such as fumed silica, and pigments ([0046], [0048], and [0050]).  Pernodet et al. further teach that the polymeric compositions may be applied directly to the skin or over or under a foundation or makeup ([0053]).
Pernodet et al. do not explicitly disclose polymeric compositions comprising a hydrophilic non-colloidal particulate agent, as instantly claimed.
However, Eng et al. teach powdery compositions for making creamy compositions comprising a core-shell particle, a carrier, and a water-soluble liquid and/or substrate, wherein the carrier is particularly a precipitated silica that can be hydrophilic or hydrophobic (Sipernat) ([0053]; Examples 2 and 4; Claims 1 and 9).
Also, Birkel et al. teach that particularly preferred irregularly shaped particles include hydrophilic and hydrophobically modified precipitated silica ([0068]).  Birkel et al. also teach that their composition may comprise a mixture of at least one first solid material and at least one second solid material ([0061]).  Birkel et al. also teach compositions comprising a mixture of solid materials, wherein one of the solid materials is hydrophilic precipitated silica (Examples 1-7).  Birkel et al. teach that the particles have a mean particle size of from 5 µm to 80 µm, preferably from 10 µm to 60 µm ([0008], [0029], [0043]-[0046]).  Birkel et al. further teach that the irregularly shaped particles have a particle size of less than 30 µm, typically from about 0.01 µm to about 20 µm, still more preferably from about 0.1 µm to about 15 µm, and even more preferably from about 0.5 µm to about 9 µm in diameter ([0062]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions according to Pernodet et al. wherein the composition comprises hydrophilic and hydrophobic precipitated silica with a mean particle size of at least about 10 µm.  Such would have been obvious because Eng et al. and Birkel et al. teach cosmetic compositions comprising hydrophilic and/or hydrophobic precipitated silica.
Regarding instant claim 2, Pernodet et al. teach application to the skin and drying, wherein the polymer creates a mechanical tension across the skin.  Therefore, the polymer necessarily adheres to the skin.
Regarding instant claims 3-4, Pernodet et al. teach an aqueous polymeric composition useful for reducing the appearance of fine lines and wrinkles in skin comprising a first polymer that is cationic, such as vinyl caprolactam/vinylpyrrolidone/dimethylaminoethylmethacrylate copolymer (Advantage S), and a second polymer that is cationic, such as vinylpyrrolidone/dimethylaminopropylmethacrylate/methylaminopropyldimethyl methacrylate copolymer (Polyquaternium-55) ([0002], [0006]-[0009], [0037], [0039]; Claims 1-4 and 18).
Regarding instant claim 5, Birkel et al. teach that the particles have a mean particle size of from 5 µm to 80 µm, preferably from 10 µm to 60 µm ([0008], [0029], [0043]-[0046]).  Birkel et al. further teach that the irregularly shaped particles have a particle size of less than 30 µm, typically from about 0.01 µm to about 20 µm, still more preferably from about 0.1 µm to about 15 µm, and even more preferably from about 0.5 µm to about 9 µm in diameter ([0062]).  Therefore, Birkel et al. teach that the particles may have a particle size within the instantly claimed range of at least 10 µm, including 16 to 20 µm.
Regarding instant claim 8, Birkel et al. teach irregularly shaped particles of hydrophilic silica that have a particle size within the instantly claimed range.  Therefore, the particles would also inherently have a specific surface area that is within the instantly claimed range.
Regarding instant claims 1 and 9, Pernodet et al. teach that the composition comprises about 20 to about 40 wt.% of a first polymer, about 1 to about 20 wt.% of a second polymer ([0014]-[0016]), and from about 1 to about 20 wt.% thickening agent and/or about 1 to about 20 wt.% pigment and powder component ([0048], [0050]).  Also, Birkel et al. teach that the total amount of particles is from 0.005 to 5 wt.% and the total amount of film-forming polymers is from 0.1 to 15 wt.% ([0008], [0079]; Claims 7-8, 10), and further teach examples comprising a weight ratio of precipitated silica particles to film-forming tensioning polymer system of 1:15.2 and 1:18.6 (Examples 7a and 7b).
Therefore, it would have been obvious for a person having ordinary skill in the art to determine through routine experimentation the optimal amount of precipitated silica to include in the compositions of Pernodet et al.
The examiner respectfully points out the following from MPEP 2144.05: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed.Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Regarding instant claim 16-18, Eng et al. teach powdery compositions for making creamy compositions comprising a core-shell particle, a carrier, and a water-soluble liquid and/or substrate, wherein the carrier is particularly a precipitated silica that can be hydrophilic or hydrophobic (Sipernat) ([0053]; Examples 2 and 4; Claims 1 and 9).
Also, Birkel et al. teach that particularly preferred irregularly shaped particles include hydrophilic and hydrophobically modified precipitated silica ([0068]).  Birkel et al. also teach that their composition may comprise a mixture of at least one first solid material and at least one second solid material ([0061]).  Birkel et al. also teach compositions comprising a mixture of solid materials, wherein one of the solid materials is hydrophilic precipitated silica (Examples 1-7).
Regarding instant claim 27, Pernodet et al. teach the polymeric composition is dissolved or dispersed in a solvent system comprising water ([0007], [0011], [0034], [0037], [0039]; Claims 1, 2, 4, 12-13).
Regarding instant claim 31-33 and 36, Pernodet et al. teach an aqueous composition for the treatment of the skin surface (Claims 1-20).
Response to Arguments
Applicant’s arguments are the same as above regarding the precipitated silica particle size.  The examiner’s response above is incorporated herein by reference.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pernodet et al. (US 2012/0087888 A1) in view of Eng et al. (US 2013/0022656 A1) and Birkel et al. (US 2009/0061004 A1) as applied to claims 1-5, 8-9, 16-18, 27, 31-33 and 36 above, further in view of Birman et al. (US 2008/0213322 A1).
The teachings of Pernodet et al. are discussed above and incorporated herein by reference.
Pernodet et al. do not explicitly teach that their pigment particles are lipophilically or hydrophilically treated pigment particles.  However, Birman et al. teach that a number of difficulties may arise in uniformly dispersing pigment particles, especially finely divided pigments.  Untreated, many pigments, for example metal oxides such as iron oxide, titanium dioxide and zinc oxide, have significant surface reactivity which may be attributable to chemical reactivity either covalent or ionic, or to more physical phenomena such as adsorbability or accumulation of surface charge.  Such surface reactivity may interfere with the uniformity of an initial dispersion of the powder or may adversely impact the long-term stability of the end product.  The pigment particles may tend to couple covalently or electrochemically with other ingredients in the formulation or to agglomerate, which is to say to stick to each other in agglomerations or clumps.  The result may be a poor or unacceptable end product or a product which has limited shelf life owing to non-uniformity of color or other properties, agglomeration, a poor, gritty or sandy feel, settling and so on ([0005]).
Additionally, Birman et al. teach that surface tension and the hydrophilic nature of untreated inorganic pigments complicate incorporation into lipophilic systems, while strong oil absorption results in a negative impact on viscosity.  Finally, untreated pigment particles, especially light particles of low density, cause serious dusting problems during handling of bulk material ([0006], [0007]).
Birman et al. teach that to overcome these problems, it has long been customary to surface treat pigments to render them hydrophobic and to enhance the handling, processing and performance of the pigment particles in finished products.  Typical coatings work by reducing the surface activity of the pigment particles, repelling water or other aqueous media, inhibiting agglomeration, reducing oil absorption and enhancing dispersibility of the powder particles in aqueous or oily media used in formulating finished products.  A satisfactory coating should cover each particle completely and more or less uniformly ([0008]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to lipophilically or hydrophilically treat the pigment powders according to Birman et al.
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein by reference. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Pernodet et al. (US 2012/0087888 A1) in view of Eng et al. (US 2013/0022656 A1) and Birkel et al. (US 2009/0061004 A1) as applied to claims 1-5, 8-9, 16-18, 27, 31-33 and 36 above, further in view of Mateu et al. (US 2011/0250151 A1).
The teachings of Pernodet et al. are discussed above and incorporated herein by reference.
Pernodet et al. do not explicitly teach hydrophilically treated wax particles.  However, Mateu et al. teach that achieving stability of a wax-containing emulsion, consistency and ease of use has been a challenge ([0004]).  Mateu et al. teach wax treated with sodium polyacrylate or sodium alginate, wherein the structure of particles of inventive powder embodiments aid in the particles having solubility in aqueous media and non-aqueous media, without an addition of heat.  It is believed that the intermolecular forces of dipole-induced dipole interaction enable the particles described herein to solubilize at room temperature or cooler, without an addition of heat ([0021]).  Mateu et al. teach that powder particles that include one or more waxes having a melt point within a range of 45 to 100 ºC or greater than 100 ºC and sodium polyacrylate or salts of sodium polyacrylate or both effectively form a lotion or cream or gel or coating when added to water at room temperature or a cooler temperature.  The results are surprising because it has heretofore required an addition of heat to mix waxes in water to make a lotion or cream or gel or coating ([0024]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to include hydrophilically treated wax particles according to Mateu et al. in the compositions of Pernodet et al. in order to prepare cosmetic creams, lotions, gels, etc.
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein by reference. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616